Citation Nr: 1810361	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously remanded the appeal to the RO for further development in June 2015, January 2016, September 2016, and August 2017.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Symptoms of diabetes mellitus did not originate during service, did not manifest to a compensable degree within one year of service separation, and were not caused or aggravated by the Veteran's active service.

2.  The Veteran's diabetes mellitus was not caused or aggravated by his service-connected PTSD.

3.  Symptoms of hypertension did not originate during service, did not manifest to a compensable degree within one year of service separation, and were not caused or aggravated by the Veteran's active service.

4.  The Veteran's hypertension was not caused or aggravated by his service connected PTSD.





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria to establish service connection for hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by several letters sent to the Veteran, with the most recent letter being sent in April 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).
 
VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was afforded in-person VA examinations in April 2012, September 2012, and September 2015.  The Board requested addendum medical opinions, which were provided in February 2016, October 2016, January 2017, and September 2017.  Taken together, the VA examinations and opinions are adequate to adjudicate the appeal.  The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and is accompanied by rationale for the opinions stated.  VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes mellitus and hypertension are each a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. 3.303(b), 3.309. 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran contends that service connection is warranted for diabetes and hypertension because both disorders were caused by his service-connected PTSD.  Specifically, the Veteran contends that he was diagnosed with hypertension in 1987, and he developed diabetes due to poor eating habits during periods of insomnia related to PTSD.  In support of his claims, the Veteran submitted medical journal articles from the internet that discuss possible links between PTSD, diabetes, and hypertension. 

The Veteran's service treatment records are silent as to any treatment for diabetes mellitus or hypertension.  Reports of medical history and medical examinations from December 1983, June 1986, and October 1987 are all normal and note that the Veteran was in good health.  A review of VA medical records from December 2001 through July 2006 show the Veteran was not diabetic or hypertensive.  

In June 2008, the Veteran reported that he believed he may be diabetic due to craving sugar, and eating candy bars and ice cream daily.  He was diagnosed with diabetes and was placed on Metformin therapy through July 2008.  April 2010 VA medical records indicate the Veteran's diabetes was controlled with diet, and in March 2011 it was noted the Veteran was not currently being treated for diabetes.  However, in April 2012, the Veteran was prescribed Metformin again.  In January 2013, VA physicians agreed that the Veteran's diabetes diagnosis should be removed, and he was instructed to stop using Metformin.  VA medical records from April 2014 stated the Veteran was no longer diabetic.  

VA medical records show the Veteran was diagnosed with hypertension in June 2008.  From February 2009 through December 2010, the Veteran's hypertension was described as benign.  In April 2011, the Veteran was prescribed anti-hypertensive medication, and records show his hypertension was well controlled by June 2011.  In January 2013, his hypertension was again considered benign, but he was placed on anti-hypertensive medication in February 2016. 

At the April 2012 VA examination, the examiner noted that the Veteran's diabetes was managed by a restricted diet, and he had not lost weight, lost strength, or been hospitalized within the last 12 months due to diabetes complications.  His hypertension was well controlled with medication.  

The examiner opined that the Veteran's diabetes and hypertension were less likely as not proximately due to, the result of, or aggravated beyond natural progression by his service connected PTSD.  The examiner confirmed that both medical literature and the Veteran's claims file were reviewed.  He explained that there is no objective medical evidence supporting PTSD as a cause of either diabetes or hypertension.  The examiner specifically referenced the internet article submitted by the Veteran regarding PTSD and metabolic syndrome, and stated that though the medical study may have found a positive association between PTSD and metabolic syndrome, there is no evidence that PTSD causes metabolic syndrome.  The examiner further stated that according to peer-reviewed evidence-based medical literature, PTSD plays no role in the etiology, pathogenesis, or development of diabetes and/or hypertension.  

A September 2012 VA examiner opinion stated the Veteran's diabetes mellitus is less likely due to or aggravated by his PTSD.  The examiner explained that diabetes is a chronic medical disorder of the pancreas in which there is insulin resistance and deficiency, as well as impairment of pancreatic beta cell functions.  He stated that PTSD is a psychiatric condition that has post traumatic stressors that are instantaneous and incidental.  Therefore, the physiological functioning of diabetes mellitus and the pancreatic beta cells are not affected by any instantaneous incidental stressors, which relate to psychiatric functioning.

In the September 2015 VA examination report, the Veteran's blood pressure readings were 124/90, 120/85, and 120/90, with the average being 121/88.  The Veteran reported that his mental health disorder caused him to eat unhealthy foods, which led to hypertension. 

The examiner opined that it is less likely than not that the Veteran's hypertension and diabetes are causally related to his service-connected PTSD or that PTSD aggravated or worsened his hypertension and diabetes.  According to the examiner, despite the Veteran continuing to suffer from PTSD, his blood pressure is well controlled and does not meet the definition of hypertension (systolic 140 - 159 mmHg. or diastolic 90 - 99 mmHg.) based on a review of the Veteran's primary care clinic notes over the past year, as well as blood pressure measured at the examination.  

Regarding the Veteran's contention that his poor eating habits due to PTSD caused his hypertension and diabetes, the examiner stated there are multiple factors that increase the risk of these conditions, including age, sedentary lifestyle, and weight.  The examiner stated that directly linking the Veteran's diet to hypertension and/or diabetes without consideration of all the factors that increase the risk of each condition is not possible.  The examiner also stated that the medical articles from the internet provided by the Veteran have not been evaluated in terms of validity.  Specifically regarding the article that states a large number of diabetes patients have comorbid PTSD, the examiner noted that the article does not claim a direct connection, but rather suggests this particular group of people warrants further study.  According to the examiner, there is currently no generally accepted evidence connecting PTSD and diabetes. 

After reviewing the medical evidence, the February 2016 and October 2016 examiners opined that it is less likely than not that the Veteran's diabetes and hypertension are causally related to service, manifested to 10 percent within one year of service separation, and/or is caused by service connected PTSD.  The examiners explained that the Veteran's service separation examination from October 1987 reported he did not have hypertension, and there was no sugar or albumin in the urine.  The October 2016 examiner noted that the Veteran was diagnosed with diabetes initially in June 2018 based on only one elevated hemoglobin A1C.  Additionally, the Veteran was started on Lisinopril in July 2008 for a blood pressure of 130/83, which does not meet the criteria for hypertension.  The February 2016 examiner also opined that it is less likely than not that the Veteran's prescribed mental health medications are causally related to problems with diet or eating disorders.  The examiner explained that a review of the 2016 Physicians' Desk Reference failed to document diet and eating disorders as an adverse reaction or side effect of mental health medications.  The examiner stated that the medical community has not established or generally accepted a connection between PTSD and diabetes or hypertension. 

The September 2017 VA examiner stated that the Veteran has a host of medical and mental health diagnoses and comorbidities, and uses approximately 11 medications.  The examiner explained that due to many inextricably combined and difficult to separate medical and mental health comorbidities, he cannot state with any accuracy that the Veteran's service-connected PTSD led to his poor eating habits.  The examiner stated that focusing in on an isolated causation rather than looking at all issues objectively would inject tremendous bias into any medical opinion and would require resorting to speculation.  The examiner opined that it is less likely that the Veteran's diabetes and hypertension are specifically due to or the result of poor eating habits alone, and it is medically impossible to determine whether these two conditions are truly aggravated by poor eating habits in light of the Veteran having so many complicating medical and mental health diagnoses and comorbidities. 

The preponderance of the evidence is against a finding that symptoms of the Veteran's diabetes and hypertension originated during service, manifested to a compensable degree within one year of service, or were continuous since service separation.  Further, the preponderance of the evidence is against a finding that either condition was caused or aggravated by the Veteran's service connected PTSD.  The Veteran was not diagnosed with diabetes and hypertension until June 2008, 20 years after service separation.  

The Veteran is competent to report symptoms that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, the Veteran's attempts to establish continuity of symptomatology or nexus through his own lay assertions regarding his hypertension and diabetes fall outside the realm of common knowledge of a layperson.  The Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, at 1377.  Diabetes and hypertension require specialized training for a determination regarding diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  

Additionally, the Veteran has not submitted private medical evidence or opinions to support his service connection claims.  The VA examiners did not conclude that the Veteran's hypertension and diabetes were related to his service, nor did the examiners find that either condition was aggravated by or causally connected to his service-connected PTSD, including the Veteran's contentions regarding his eating habits and medications related to PTSD.  

In view of the opinions by competent medical professionals with a focus on this matter, the medical articles from the internet submitted by the Veteran are not of sufficient probative value to serve as the required medical nexus evidence to establish connections between the Veteran's service-connected PTSD and hypertension or diabetes.  The probative value of the articles do not outweigh the medical opinions of the VA examiners who not only examined the Veteran in-person, but also reviewed the claims file and reviewed medical literature to formulate opinions specifically regarding the Veteran's conditions.

Accordingly, service connection for diabetes mellitus and hypertension is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


